Name: Commission Regulation (EEC) No 3726/91 of 19 December 1991 amending Regulation (EEC) No 2269/91 as regards the countervailing charges to be levied where the minimum import price applicable to dried grapes is not met
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 351 /44 Official Journal of the European Communities 20 . 12. 91 COMMISSION REGULATION (EEC) No 3726/91 of 19 December 1991 amending Regulation (EEC) No 2269/91 as regards the countervailing charges to be levied where the minimum import price applicable to dried grapes is not met ficant quantities by the most representative third coun ­ tries ; whereas, on the basis of the prices applying on the world market, which are now known, the countervailing charges currently in force should be adjusted ; Whereas the Management Committee for Products Processed from Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1943/91 (2), and in particular Article 9 (6) thereof, Whereas Commission Regulation (EEC) No 2269/91 (3), as amended by Regulation (EEC) No 3271 /91 (4), fixes the minimum import price and the countervailing charges to be levied where the minimum import price applicable to dried grapes is not met ; Whereas Article 2 (2) of Council Regulation (EEC) No 2089/85 of 23 July 1985 establishing general rules relating to the system of minimum import prices for dried grapes (*) provides that the maximum countervailing charge is to be determined on the basis of the most favourable prices applying on the world market for signi ­ HAS ADOPTED THIS REGULATION : Article 1 Annnex II, 'Countervailing charges', to Regulation (EEC) No 2269/91 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 21 December 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission ( ¢) OJ No L 49, 27. 2. 1986, p. 1 . 0 OJ No L 175, 4 . 7. 1991 , p. 1 . (3) OJ No L 208, 30. 7. 1991 , p. 32. (4) OJ No L 308, 9 . 11 . 1991 , p. 36. (Ã  OJ No L 197, 27. 7. 1985, p. 10 . 20 . 12. 91 Official Journal of the European Communities No L 351 /45 ANNEX Countervailing charges 1 . Currants falling within CN code 0806 20 11 (ECU per tonne) Import price applied Countervailing charge to be levied less than but not less than 965,58 955,92 936,61 907,64 878,68 955,92 936,61 907,64 878,68 9,66 28,97 57,93 86,90 294,77 2. Currants falling within CN code 0806 20 91 (ECU per tonne) Import price applied Countervailing charge to be levied less than but not less than 854,39 845,85 828,76 803,13 777,49 845,85 828,76 803,13 777,49 8,54 25,63 51,26 76,90 183,58 3. Dried grapes falling within CN codes 0806 20 12 and 0806 20 18 (ECU per tonne) Import price applied Countervailing charge to be levied less than but not less than 1 010,15 1 000,05 979,85 949,54 919,24 1 000,05 979,85 949,54 919,24 10,10 30,30 60,61 90,61 339,34 4. Dried grapes falling within CN codes 0806 20 92 and 0806 20 98 (ECU per tonne) Import price applied Countervailing charge to be levied less than but not less than 893,83 884,89 867,02 840,20 813,39 884,89 867,02 840,20 813,39 8,94 26,81 53,63 80,44 223,02